DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, affidavit and response filed 08/09/2022 have been received and entered into the case record.
Claims 1 and 3-20 are currently pending in the application.
Claims 5-8, 11-18 and 20 are withdrawn from consideration as being drawn to a nonelected invention. 
Claim 2 is cancelled. 
Claim 1 is amended.
Claims 1, 3, 4, 9, 10 and 19 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature (i.e. judicial exception) without significantly more. 
Claims 1 and 3 recite human amniotic fluid clonal stem cell lines. These cells are not significantly different from that of the naturally occurring product as they are obtained from amniotic fluid and expanded.
Claims 4 and 9-10 recite cultures of and pharmaceutical compositions comprising the cells of claim 3. These cultures and compositions do not result in structurally or functionally different cells than their naturally occurring counterparts.
Regarding claims 1 and 3, this judicial exception is not integrated into a practical application because the claim does not provide further limitations other than the cell markers of the cells obtained from human amniotic fluid. Regarding claims 1 and 3, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any further limitations are directed towards the cell marker expression which does not alter the product of nature itself from the counterpart found in nature. As seen in Chen et al. ((2015. Sci Rep 5, 11560; Table 1, Figure 7) the recited cell markers are inherently found in amniotic fluid stem cell populations.
Claim 4 recites cultures comprising the cells of claim 3, a judicial exception and naturally occurring product. There is no guidance that this culture results in structurally or functionally different cells than their naturally occurring counterparts.
Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception as the media could be the amniotic fluid from which the cells themselves are harvested in nature. 
The judicial exception is not integrated into a practical application by being claimed in a culture because the claim only provides the further limitation that the naturally occurring cells are in a media which supports the proliferation. As recited, the media could be any number of substances which support the proliferation including amniotic fluid itself which would not provide for a structurally or functionally different product which is significantly more than it’s naturally occurring counterpart. 
Claims 9 and 10 recite a pharmaceutical composition comprising the cells and other components such as buffers and pharmaceutically accepted excipients as well as growth factors.
The claims do not provide further structural or practical limitations other than the various components and do not provide guidance as to how the composition combined with a component would result in a structurally or functionally different product than that of the naturally occurring counterpart. Placing the cells in a “pharmaceutical composition” merely recites the intended use for the cells, and does not integrate said naturally occurring cells into a practical application.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any further limitations are directed towards placing the cells in a pharmaceutical composition comprising components which are additionally naturally occurring or have no effect on the cells themselves. As seen in Ma et al. when injected into the muscle, the AFCS are suspended in PBS as well as FBS (p. 600, 1st column) as evidenced by ThermoFisher, FBS comprises growth factors and various other components (middle paragraph) which read on the limitations of claim 10. Therefore the invention is well known in the art and does not amount to significantly more than the judicial exception. 
Therefore claims 1, 3, 4, 9 and 10 are directed towards a judicial exception without significantly more and are rejected under 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “wherein 95% to 99% of the homogeneous amniotic fluid stem cells consistently express CD90, 27% of the homogeneous amniotic fluid stem cells consistently express SSEA4 after five passages or more”. Claim 3 depends on claim 1 which recites a homogenous sample of cells which “consistently express CD90 and SSEA4 stem cell surface markers and embryonic transcription factors for pluripotency OCT4, Nanog, SOX-2, REX-1, CD44, CD29, and CD73.” Claim 3 does not further limit claim 1 as claim 1 is interpreted as a “homogenous” population would have all of the cell markers at 100%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2014. Heterogeneity of stem cells in human amniotic fluid, J Regen Med Vol: 3 Issue: 1) in view of Ma et al. (J Tissue Eng Regen Med2012; 6: 598–613) and Siegel et al. (2007. Stem Cell Rev 3:256–264) as evidenced by Thermofisher (“Understand the Basics of Fetal Bovine Serum (FBS)”. 
Regarding claims 1 and 4, Chen et al. teaches stem cells obtained from human amniotic fluid (AFSCs) with normal karyotypes (p. 7, Source of AFSC). Furthermore, AFSCs inherently differentiate into ectodermal, endodermal and mesodermal lineages, self-renew and had no tumorigenesis (p. 6, 1st paragraph; p. 21, 1st paragraph; p. 23, 1st paragraph). Chen et al. teaches that the cells comprise cells which express CD90, SSEA4, OCT4, Nanog, Sox-2, REX-1, CD44, CD29 and CD73 (Table 1, Figure 7). Chen et al. utilized FACS to isolate cells which express specific markers such as CD90 and SSEA-4 which are then cultured (Figures 6C&6D).
Chen et al. does not explicitly teach that the stem cells are homogenous and one clonal population (i.e. derived from one cell).
Ma et al. teaches that clonal lines can be made from AFSCs via selecting a singular clone and culturing it (Abstract, p. p. 599, isolation and culture). Ma et al. teaches that of the clonal lines made, certain lines expressed SSEA4 and an overwhelming majority of cells expressed CD90 (p.609, Figure 3). Additionally, the cell lines expressed Oct4, Nanog, REX-1, Sox-2, and CD44 (Figure 3).
It would be obvious to one of ordinary skill in the art based on the teachings of Chen et al. which show the ability to sort out cell populations via CD90 and SSEA4 markers (Figures 6C&6D) that a homogenous population of cells would be obtained with a reasonable expectation of success from one clone. An artisan would be motivated to sort for CD90 cells as CD90 is a cell marker indicator for pluripotent amniotic fluid stem cell lines (Siegel et al.; p. 261 1st paragraph). An artisan would be further motivated to sort the cells in a heterogenous population as a means for obtaining homogenous stem cells via the expression of SSEA4 as it is an embryonic stem cell marker for undifferentiated cells and the occurrence of cell populations expressing more than one marker (i.e CD90 and SSEA-4) poses the intriguing possibility of cells with a closer resemblance to embryonic stem cells, or with a greater potential to differentiate into more lineages (p. 21, 1st paragraph; p. 23, last paragraph).
Regarding claim 3, Chen et al. teaches that after five passages the population of cells isolated from human amniotic fluid, SSEA-4 is at 30% (Table 1). This reads on the claimed 27% of cells as it shows that the population consistently express SSEA-4 at 30% and would therefore have 27% of cells. Although in Table 1 CD90 does not show 95-99% CD90 after 5 passages, CD90 only increases with expansion and that the cells can be selected by CD90 expression (Table 1, Figure 6C). Therefore as shown in Chen et al., it would be obvious that an artisan could sort the cells for the CD90 cell marker and therefore obtain a homogenous population of cells with 95%-99% of CD90 cells initially and then after expansion have the same percentage with a reasonable expectation of success. An artisan would be motivated to sort CD90 cells as CD90 is a cell marker indicator for pluripotent amniotic fluid stem cell lines (Siegel et al.; p. 261 1st paragraph). Thus as discussed above in view of Ma’s teachings of obtaining clonal homogenous populations of AFSCs, it would be obvious to obtain a clonal homogenous population with 95-99% CD90 cells and 27% SSEA expressing cells with a reasonable expectation of success as methods are known in the art.
Regarding claims 9 and 10, Chen et al. does not teach a pharmaceutical composition comprising various agents and/or buffers.
Regarding claim 9, a pharmaceutical composition is merely intended use and does not provide structure to the invention, Ma et al. teaches that when injected into the muscle the AFCS are suspended in PBS (a buffer; Ma et al., p. 600, 1st column).
Regarding claim 10, Ma et al. additionally teaches that FBS is also present with the PBS (p. 600, 1st column) as evidenced by ThermoFisher, FBS comprises growth factors and various other components (middle paragraph) which read on the limitations of claim 10.
It would be obvious to one of ordinary skill in the art to suspend the cells of Chen et al. and Ma et al. in FBS and PBS as taught by Ma et al. with a reasonable expectation of success. An artisan would be motivated to utilize cells in this manner with these components as Ma et al. shows that the solution comprising FBS and PBS is effective in facilitating survival, migration into damaged muscles, differentiation in vivo and incorporation into muscle fibers, thus contributing to skeletal muscle regeneration (p. 606)
Therefore the invention would have been prima facie obvious at the time of the effective filing date to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (supra) in view of Ma et al. (supra) and Siegel et al. (supra) as evidenced by Thermofisher (supra) as applied to claims 1, 3, 4, 9 and 10  above and in further view of Sun et al. (2015. Sci Rep 5, 11560).
As discussed above, Chen et al. and Ma et al. teach a homogenous population of amniotic fluid stem cells derived from the same clone with 95%-99% CD90 and 27% SSEA4 expression markers.  
However Chen et al., Ma et al. and Siegel et al. do not teach utilizing the cells for wound healing via injection with a buffer.
Sun et al. teaches that human amniotic fluid stem cells (hAFs) are utilized in skin wound healing (Abstract). Flow cytometry showed that hAFS cells express the embryonic stem cell markers of Oct-4, hTERT, SSEA-1, SSEA-4 and CD11717 but not SSEA-318,19. These cells also express mesenchymal
stem cell markers CD29, CD44, CD73, CD90 and CD105 (p. 2, 2nd paragraph). Human amniotic fluid stem cells were injected into the wound beds of mice with excision wounds (i.e. parenteral administration to the wound of a subject in need thereof) (p. 3, last paragraph). The cells are administered in a 120 microliter suspension (p. 13, 1st paragraph) and therefore are in a buffer.
It would be obvious to one of ordinary skill in the art to utilize the homogenous amniotic fluid cells described by Chen in view of Siegel et al. for the purpose of wound healing via injection into the wound as taught by Sun et al. with a reasonable expectation of success. An artisan would be motivated to utilize the cells of Chen in the method of Sun et al. as  Sun et al. teaches that human amniotic fluid stem cells with the same markers as those expressed by the cells of Chen et al. in a buffer and injected into the wound promote wound healing and repairing skin damage, have low immunogenicity and have a uniquely high proliferation which is promising for epidermal regeneration (Sun et al.; Abstract).
Therefore the invention as a whole would have been prima facie obvious at the time of the effective filing date to an artisan of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 08/09/2022 as well the Declaration under 37 CFR 1.132 filed have been fully considered however the arguments are not persuasive and the Declaration is insufficient to overcome the 101 and 103 rejections as set forth in the previous Office Action, however, the 102 rejection has been withdrawn due to the amendments made. The claims are still rejected under 103 as necessitated by the amendment.
Regarding the 101 rejection, Applicant claims that the invention homogenous population of amniotic fluid cells is not naturally occurring as they uniformly exhibit cell phenotypes which are only in heterogenous populations naturally. The Declaration and arguments further argue that the populations of the present invention and Chen are different as AFC populations are different for every sample when grown in cultures and stem cells lose stem cell characteristics. While clonal expansion has been obtained with these cell populations, Applicant claims that the populations vary and are not consistent. Meanwhile, Applicant states that their invention was in that they succeeded in obtaining through their method of processing through multiple selections and passages produce very different cells than the naturally occurring counterparts. 
Examiner disagrees. Applicant has not shown that the product is structurally distinct from those found in nature. The product is as Applicant has said, a product by process of many passages and selections, which do not modify the cells to be more than those found in nature. A heterogenous mixture of cells still contains the clonal cell which will give rise to the homogenous population via passage through well-known and routine means of clonal expansion. While Applicant discusses the process by which the product is made, the product is claimed and not a product-by-process, thus process steps do not provide patentability. 
Regarding the 103 rejection, Applicant argues that Ma discloses wherein some of the cells express the target markers at different levels and there is no consistent expression and that this is because they are derived from different cells exfoliated into the fluid as described in the Abstract of Ma. Applicant further argues that Chen on page 18 shows that SSEA-4 expression is lost after culture and that the population of Siegel is heterogenous. Additionally, CD90 decreases and not increases. 
Examiner agrees that Chen states that SSEA-4 expression is lost after culture on page 18, however, Chen in the same paragraph discusses how stable CD90 and SSEA4 cell expression is for two weeks of culture. Siegel is not meant to teach the homogeneous population of the current invention, but rather provide motivation for the sorting of CD90 cells and a motivation to increase CD90 cell expression. Regarding CD90 decreasing, Chen’s Table 1 shows that with additional passages, CD90 increases not decreases.
Applicant further states that the graft tolerance and hair growth showed superior results with these cells and therefore enhance skin regeneration and vascularization.
While Examiner agrees that hair growth is shown in the graft and therefore vascularization, this does not necessarily show, as claimed in claim 19, that wound repair and burn repair wherein the composition is administered topically or parenterally to treat wounds or burns is in commensurate with the scope of the alleged superior results of the cells. The graft was not a burn as the hair was removed via a topical agent, however a wound was made (para. 192-195). Additionally, the data is not showing the amount of wound repair, but Figure 1 merely shows the vascularization in the form of hair growth and that the grafts were not rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1631                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1631